DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, species a in the reply filed on 4/01/2022 is acknowledged.
Claims 4-5 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and species b, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/01/2022.

Drawings
The drawings were received on 9/28/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wake et al. (US 2010/0297518 A1, hereafter Wake) in view of Hasuka et al. (US 2010/0203411 A1, hereafter Hasuka).
With regard to claim 1, Wake teaches a condensate water drain control system for fuel cells, the condensate water drain control system comprising:  
a fuel cell stack configured to generate electric power through chemical reaction in the fuel cell stack [0010];
a fuel supply line (lines 124a-b and 122a-b) configured to recirculate fuel discharged from the fuel cell stack together with fuel introduced from a fuel supply valve (shut off valve 122) so as to be supplied to the fuel cell stack [0049-0050, 0079-0080, fig. 1]; 
a water trap (gas-liquid separator 124) located in the fuel supply line, the water trap being configured to collect condensate water discharged from the fuel cell stack [0092, fig. 1]; 
a drain valve (drain valve 127) located in an outlet of the water trap, the drain valve being configured to discharge the condensate water stored in the water trap to an outside (via dilutor 133) when opened [0092, 0094, fig. 1]; and
Wake teaches a drain controller (ECU 160) configured to determine whether the fuel supply valve is controlled such that pressure in the fuel supply line is maintained (able to hit second pressure value) before the drain valve is opened [0024, 0094]. 
Wake does not explicitly teach sensing discharge of fuel from the fuel supply line through the drain valve upon determining the pressure is maintained.  However, in the same field of endeavor, Hasuka teaches a pressure sensor upstream of a drain valve that provides inputs to a control unit [0042. 0048].  When combined with Wake the pressure sensor of Hasuka would enable the controller (ECU 160) to sense discharge of fuel from a fuel supply line through the drain valve and therefore be capable of performing the claimed function.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pressure sensor of Hasuka with the drain valve of Wake for the benefit of providing input for feedback and purge controls [Hasuka 0037].
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    628
    1057
    media_image1.png
    Greyscale

With regard to claim 2, Wake teaches a fuel supply and drain controller (ECU 160) configured to determine whether the fuel supply valve is controlled such that pressure in the fuel supply line is maintained based on a change in pressure (able to hit second pressure value) before the drain valve is opened under control of the drain controller (ECU 160) [0024, 0092, 0094]. 
With regard to claim 3, Wake does not explicitly teach pressure sensors configured to sense pressure in the fuel supply line.  However, in the same field of endeavor, Hasuka teaches pressure sensors configured to sense the pressure in the fuel supply line [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pressure sensor of Hasuka with the control system of Wake for the benefit of providing input for feedback and purge controls [Hasuka 0037].  When combined with the pressure sensor of Hasuka the system of wake would be capable of performing the claimed functions.
With regard to claim 6, Wake teaches a power controller configured to fix a required current or power of the fuel cell stack in a case in which opening of the drain valve is required [0024, 0087, 0094, 0122].
With regard to claim 8, Wake does not explicitly teach sensing discharge of fuel from the fuel supply line through the drain valve upon determining the pressure is maintained.  However, in the same field of endeavor, Hasuka teaches a pressure sensor upstream of a drain valve that provides inputs to a control unit [0042. 0048].  When combined with Wake the pressure sensor of Hasuka would enable the controller (ECU 160) to sense discharge of fuel from a fuel supply line through the drain valve and therefore be capable of performing the claimed function of sensing a change in pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pressure sensor of Hasuka with the drain valve of Wake for the benefit of providing input for feedback and purge controls [Hasuka 0037].
With regard to claim 9, Wake teaches the drain valve is configured to have a purge function of purging fuel in the fuel supply line to the outside (via dilutor 133) when opened and the drain controller (ECU 160) measures a purge time to a point in time when the drain valve is closed [0089, 0174, fig. 1].  Wake does not explicitly teach pressure sensors configured to sense pressure in the fuel supply line.  However, in the same field of endeavor, Hasuka teaches pressure sensors configured to sense the pressure in the fuel supply line [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pressure sensor of Hasuka with the control system of Wake for the benefit of providing input for feedback and purge controls [Hasuka 0037].  When combined with the pressure sensor of Hasuka the system of wake would be capable of performing the claimed functions.
With regard to claim 15, Wake teaches a condensate water drain control system for fuel cells, the condensate water drain control system comprising:  
a fuel cell stack configured to generate electric power through chemical reaction in the fuel cell stack [0010];
a fuel supply line (lines 124a-b and 122a-b) configured to recirculate fuel discharged from the fuel cell stack together with fuel introduced from a fuel supply valve (shut off valve 122) so as to be supplied to the fuel cell stack [0049-0050, 0079-0080, fig. 1]; 
a water trap (gas-liquid separator 124) located in the fuel supply line, the water trap being configured to collect condensate water discharged from the fuel cell stack [0092, fig. 1]; 
a drain valve (drain valve 127) located in an outlet of the water trap, the drain valve being configured to discharge the condensate water stored in the water trap to an outside (via dilutor 133) when opened [0092, 0094, fig. 1]; and
Wake teaches a fuel supply and drain controller (ECU 160) configured to determine whether the fuel supply valve is controlled such that pressure in the fuel supply line is maintained (able to hit second pressure value) before the drain valve is opened under control of the drain controller (ECU 160) [0024, 0092, 0094]. 
Wake does not explicitly teach sensing discharge of fuel from the fuel supply line through the drain valve upon determining the pressure is maintained.  However, in the same field of endeavor, Hasuka teaches a pressure sensor upstream of a drain valve that provides inputs to a control unit [0042. 0048].  When combined with Wake the pressure sensor of Hasuka would enable the controller (ECU 160) to sense discharge of fuel from a fuel supply line through the drain valve and therefore be capable of performing the claimed function.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the pressure sensor of Hasuka with the drain valve of Wake for the benefit of providing input for feedback and purge controls [Hasuka 0037].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wake and Hasuka as applied to claims 1-3, 6, 8-9, and 15 above, and further in view of Suematsu et al. (US 2009/0035612 A1, hereafter Suematsu). 
With regard to claim 7, Wake teaches a motor as an external load [0045] and teaches a power controller [0024, 0087, 0094, 0122] but does not explicitly teach a battery.  However, in the same field of endeavor, Suematsu teaches the use of a battery that may power a load (motor) along with a fuel cell and can be charged by power from the fuel cell where the battery is controlled by a control computer that controls operation of the fuel cell (which would control charging of the battery) and allows for the battery to power the load (motor) when the power of the fuel cell stack is fixed (anomaly) [0062-0063, 0090, 0093, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the battery with the system of modified Wake for the benefit of being able to power a load when power generation in the fuel cell is stopped [Suematsu 0090].  When combined with the battery of Suematsu the system of modified Wake would be capable of performing the claimed functions.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wake and Hasuka as applied to claims 1-3, 6, 8-9, and 15 above, and further in view of Ueda et al. (US 2004/0013919 A1, hereafter Ueda).
With regard to claim 10, Wake teaches a controller (ECU 160) and drain valve (127) and teaches measuring power generation [0024, 0089, 0174, fig. 1] but does not explicitly teach a concentration estimator.  However, in the same field of endeavor, Ueda teaches the use of a hydrogen concentration estimating section [0016].  It would have been obvious at the time the invention was made to use the hydrogen concentration estimating section of Ueda with the system of modified Wake for the benefit of allowing for control of hydrogen supply and preventing purging when a hydrogen (fuel) concentration is high to prevent a high concentration of hydrogen at an outlet [Ueda 0016-0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724        

/STEWART A FRASER/Primary Examiner, Art Unit 1724